Citation Nr: 1508690	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service connected lower back and right knee disabilities ("neck disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 
INTRODUCTION

The Veteran had active service from November 1984 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2014, the Veteran testified before the undersigned Acting Veteran's Law Judge (AVLJ).  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  The Veteran does not have a neck disability that manifested in service or arthritis that manifested to a degree of 10 percent or more within one year thereafter or that is causally or etiologically related to service.  

2.  The Veteran does not have a neck disability that is proximately due to or aggravated by a service-connected disability 


CONCLUSION OF LAW

A neck disability was not incurred in service, nor may arthritis be presumed to have been incurred therein, and such disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts service connection for a neck disability to include as secondary to his service connected low back and right knee disabilities.  As discussed below, the Board finds that service connection is not warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Even though the Veteran has only claimed secondary service connection for his neck disability, the Board will review the evidence of record to determine whether he is entitled to direct service connection.  The Veteran was examined in June 2011 and was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine.  As such, the first element of service connection has been met.  Thus, the Board will now review the evidence of record to determine if there was an incident or injury in service that can be attributed to his current diagnosis.  A review of the Veteran's service treatment records does not reveal any complaints or diagnosis of a neck disability in service.  A December 1988 Report of Medical Examination completed upon separation clinically evaluates the Veteran as normal, to include his head, face, neck and scalp, as well as his spine, other musculoskeletal.  A review of the Veteran's post service treatment records reveal that documentation of the Veteran first complaining of pain in his neck in 1995.  See February 2011 VA Treatment Record.  This is more than six years post separation from service.  There is no lay or medical evidence of an incident in service or complaints of neck pain within one year from discharge.  As such, the remaining elements of service connection on a direct basis have not been met.  

There is no evidence of record supporting service connection on a direct basis.  The board will now review the evidence of record to determine whether service connection on a secondary basis is warranted.  The Veteran provided statements in support of his claim dated December 2012 and July 2011, wherein he states that his neck disability is a direct result of his currently service connection back disability and right knee disability.  The Veteran's mother also submitted a statement in support of the Veteran's claim dated July 2011, stating that his pain in his neck is a direct result of him favoring his right knee. 

A review of the record shows that the Veteran was diagnosed with a neck disability in September 2010.  At that time, the Veteran reported to the emergency room with neck pain on the left side.  He underwent an MRI and was diagnosed with several degenerative discs of the cervical spine.  The Veteran underwent a VA examination to determine whether his current neck disability was related to service, to include as secondary to his currently service connected back or right knee disabilities.  

The examiner opined that it is less likely than not that the Veteran's current neck disability was caused by or a result of his service connected right knee disability or his back disability.  This opinion was supported with the following rationale; there is no evidence that either the right knee or his back disabilities caused the neck condition.  The examiner stated that this rationale was based on current medical knowledge, experience, and an examination of the Veteran.  

After a careful and sympathetic review of the evidence of record, the Board has determined that service connection for a neck disability on secondary basis is not warranted.  There is no evidence of record suggesting that the Veteran's right knee disability or back disability caused his neck disability.  The Veteran claims that the pain in his neck began in 1995, but there is no evidence of complaints or treatment until September 2010.  Further, the Veteran suffered an accident in December 2010 where is injured his shoulder and neck due to a slip and fall.  The VA examiner in 2011 stated that his neck disability is not proximately due to his service-connected disabilities.  

The only evidence of record that links the Veteran's currently diagnosed neck disability to his service connected knee and back disabilities is the Veteran's own statements, to include his hearing statements, and the statements from his mother.  While lay person are, in some cases, competent to provide such opinions regarding etiology, the Board finds that the opinion of the VA examiner is more probative.  Specifically, the VA examiner has experience, education, and training that the Veteran and his mother are not shown to have.  As such, that opinion, which is both competent and adequate, is given more probative weight.

Thus, the Board finds that the evidence against the Veteran's claim warrants more weight than the evidence that weighs in its favor.  As such, service connection is denied.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

VA's duty to notify has been satisfied through a notice letter provided to the Veteran in June 2011 that fully addressed all notice elements prior to initial adjudication in July 2011.  

The Veteran testified at a hearing before the Board in October 2014.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

VA has satisfied the duty to assist in obtaining existing records in support of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran does not allege that there are any outstanding records that he wants associated with the claims file.

The Veteran has been afforded a VA examination for his neck disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a physical evaluation of the Veteran, and provide an adequate basis for the diagnoses rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a cervical spine disability is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


